J-S06013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MICHAEL G. HALL

                            Appellant                    No. 1793 EDA 2016


                       Appeal from the Order May 12, 2016
              In the Court of Common Pleas of Northampton County
               Criminal Division at No(s): CP-48-CR-0002103-2014

BEFORE: MOULTON, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                                 FILED JULY 14, 2017

       Michael G. Hall appeals from the May 12, 2016 order entered in the

Northampton County Court of Common Pleas classifying him as a sexually

violent predator (“SVP”) under the Sex Offender Registration and Notification

Act (“SORNA”), 42 Pa.C.S. §§ 9799.10-9799.41. We affirm.

       The trial court set forth the facts of this case as follows:
               [O]n October 14, 2013, the victim reported the sexual
            abuse to police. . . . [T]he victim disclosed to her
            stepmother that she had been sexually assaulted by [Hall]
            from the time she was ten (10) years old, commenting
            that “‘I haven’t been a virgin since fourth grade.’” When
            interviewed about the sexual assault, the victim reported
            to . . . living with her biological father . . . Michael Hall,
            since she was two (2) years old, and the abuse started at
            the age of ten. Initially, [Hall] would just touch the victim
            under her bra, which later progressed to “touching her
            vagina and genitals and digitally penetrating her vagina.”
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
J-S06013-17



             Over the next year, [Hall] began “penetrating her with a
         dildo and a vibrator that her mother kept in a drawer by
         the bed” and showing her adult pornography. [Hall] began
         to penetrate the victim’s vagina with his penis, and “he
         never used a condom and would withdraw and ejaculate
         into a towel he had on the bed.” Additionally, [Hall] “orally
         assaulted her, licking her [“]vagina and boobs with his
         tongue.” Further, the victim reported that “[Hall] made
         her suck his penis and forced her to swallow the ejaculate
         . . . he would masturbate in front of her and have her
         masturbate his penis to ejaculation . . . [Hall] would make
         her use the vibrator in front of him and would masturbate
         watching her.” [Hall] also gave the victim marijuana to try
         once.

            According to the victim, the assaults happened “‘almost
         every time they were alone.’” [Hall] was “described as
         ‘nasty’ to her, saying she was worthless, and one time
         smacking her in the face.” He would tell her, “‘if anything
         happened, you will go to foster care’ . . . [h]e added that
         he would ‘get her out of trouble if she needed as long as
         she went along’ with the abuse.” The victim disclosed the
         sexual abuse “because she couldn’t take it anymore.”
         Detectives interviewed two of the victim’s ex-boyfriends,
         who both stated that the victim disclosed to them about
         being sexual[ly] abused by [Hall].

            At the Preliminary Hearing, the victim testified that the
         abuse started “‘barely at first, but then increased to a lot’
         … that by her age of 11, the assaults were occurring once
         or twice a week up to 2 or 3 times a week until it ended.”
         Additionally, the victim testified that she “‘told him I didn’t
         want to do it anymore,’ which would cause [Hall] to
         become mean and ask for it, then she ‘just went along
         with it so he would treat her nicer.’”

Pennsylvania Rule of Appellate Procedure 1925(a) Statement, 8/5/16, at 3-5

(“1925(a) Op.”) (internal citations omitted; some alterations in original).

      On June 11, 2015, Hall entered a plea of nolo contendere to corruption

of minors, 18 Pa.C.S. § 6301(a)(1)(ii). On that same date, the trial court


                                      -2-
J-S06013-17



sentenced Hall to 1½ to 3 years’ incarceration, followed by 4 years’

probation, consistent with the plea agreement. Based on his corruption of

minors conviction, Hall was classified as a Tier I offender under SORNA,

which required him to register as a sex offender for 15 years. The trial court

further ordered that an SVP assessment be performed.

       The trial court held an SVP hearing on November 25, 2015.          At the

hearing, Veronique N. Valliere, Psy.D., a clinical psychologist and member of

the Sexual Offenders Assessment Board (“SOAB”), testified regarding her

assessment of Hall. The trial court thoroughly summarized the substance of

Dr. Valliere’s testimony in its opinion filed with the May 12, 2016 order

classifying Hall as an SVP, which we adopt and incorporate herein. See Trial

Ct. Op., 5/12/16, at 2-5.         On June 6, 2016, Hall timely appealed to this

Court.

       Hall raises the following issues on appeal:
           1. Did the trial court err in concluding that the
              Commonwealth met its burden of proof concerning
              Michael Hall’s qualification as an SVP where the
              Commonwealth’s      expert    opinion   evidence was
              inadmissible under the applicable standard?

           2. Did the trial court err in finding that the weight of the
              evidence established by “clear and convincing” evidence
              that Michael Hall should be classified as an SVP?

Hall’s Br. at 4 (suggested answers omitted).1
____________________________________________


       1
        In its Rule 1925(a) opinion, the trial court found that Hall’s Rule
1925(b) statement was vague and suggested that his claims should be
deemed waived on that basis. 1925(a) Op. at 1-2. Hall raised the same two
(Footnote Continued Next Page)


                                           -3-
J-S06013-17



      A challenge to a trial court’s SVP determination is a challenge to the

sufficiency of the evidence, for which our standard of review is de novo and

our scope of review is plenary. Commonwealth v. Meals, 912 A.2d 213,

218 (Pa. 2006). When reviewing a trial court’s SVP determination, we must

view the evidence in the light most favorable to the Commonwealth and may

not re-weigh the evidence or substitute our judgment for that of the trial

court. Commonwealth v. Prendes, 97 A.3d 337, 355 (Pa.Super. 2014).

The question for the trial court is whether the Commonwealth’s evidence

establishes that the defendant has a mental abnormality or personality

disorder that makes him or her likely to engage in predatory sexually violent

offenses. Commonwealth v. Brooks, 7 A.3d 852, 863 (Pa.Super. 2010);

see 42 Pa.C.S. § 9799.12. We will reverse an SVP determination only if the

Commonwealth did not present “clear and convincing evidence that each

element of the statute has been satisfied.” Commonwealth v. Baker, 24

A.3d 1006, 1033 (Pa.Super. 2011), aff’d, 78 A.3d 1044 (Pa. 2013).

      On appeal, Hall asserts that the Commonwealth failed to prove by

clear and convincing evidence that he has a mental abnormality or




                       _______________________
(Footnote Continued)

issues in his Rule 1925(b) statement that he raises in the statement of
questions involved in his appellate brief, and the trial court addressed each
of Hall’s arguments in its opinions. Therefore, because our review of Hall’s
issues is not hampered, we decline to find waiver.



                                            -4-
J-S06013-17



personality disorder that makes him likely to re-offend. See Hall’s Br. at 13,

16.2 We disagree.

       First, Hall challenges the fact that Dr. Valliere did not interview him

prior to reaching her conclusions. As the trial court observed, however, Hall

“was given the opportunity to submit to an interview with the evaluator and

refused to do so.        He cannot now claim that the evaluation is somehow

defective or objectionable because [Hall] refused to be interviewed.”

1925(a) Op. at 3; see Prendes, 97 A.3d at 359 (“[T]he absence of an

interview does not preclude the ability to evaluate the offender’s behavior

through available history for characteristics similar or dissimilar to the

criteria   set   forth    in   the    law      for   defining   [an   SVP].”)   (quoting

Commonwealth v. Woods, 909 A.2d 372, 381 (Pa.Super. 2006)).

       Second, Hall asserts that Dr. Valliere improperly considered the

“unproven” allegations of sexual abuse included in his criminal record with

regard to the instant offense, including the affidavit of probable cause and

the police report, because Hall only pled nolo contendere to corruption of

minors. Contrary to Hall’s assertion, however, Dr. Valliere was permitted to

____________________________________________


       2
          Hall also appears to contest the admissibility of Dr. Valliere’s expert
report and testimony. See Hall’s Br. at 4, 21. At the hearing, Hall’s counsel
initially objected to Dr. Valliere’s written report, N.T., 11/25/15, at 11, but
later withdrew the objection, id. at 28. Hall also did not raise any objection
to Dr. Valliere’s testimony. Therefore, Hall has waived any purported
challenge to the admission of Dr. Valliere’s report and testimony. See
Baker, 24 A.3d at 1034.



                                            -5-
J-S06013-17



rely on Hall’s entire criminal file in forming her opinion. See Prendes, 97

A.3d at 360 (“[SORNA] does not limit the expert’s consideration of

information only to that admitted at trial or at the guilty plea proceedings.”)

      Moreover, despite several continuance requests, Hall failed to present

any evidence to rebut or impeach Dr. Valliere’s testimony. See id. at 358

(“Once expert testimony has been admitted, the rules of evidence then place

the full burden of exploration of facts and assumptions underlying the

testimony of an expert witness squarely on the shoulders of opposing

counsel[],” who “bears the burden of exposing and exploring “‘any

weaknesses in the underpinnings of the expert’s opinion.’”) (quoting In re

D.Y., 34 A.3d 177, 183 (Pa.Super. 2011)).

      Based on our de novo review of the certified record, the parties’ briefs,

and the relevant law, and viewing the evidence in the light most favorable to

the Commonwealth, we conclude that the trial court correctly determined

that Hall is an SVP under SORNA. We reach this conclusion for the reasons

stated in the trial court’s May 12, 2016 opinion, which we adopt and

incorporate herein. See Trial Ct. Op., 5/12/16, at 1-12.

      Order affirmed.




                                     -6-
J-S06013-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                          -7-
Circulated 06/22/2017 02:25 PM